        Case 5:20-cv-08637-LHK Document 1 Filed 12/07/20 Page 1 of 15



 1   BETSY C. MANIFOLD (SBN 182450)
     RACHELE R. BYRD (SBN 190634)
 2   MARISA C. LIVESAY (SBN 223247)
     BRITTANY N. DEJONG (SBN 258766)
 3   WOLF HALDENSTEIN ADLER
       FREEMAN & HERZ LLP
 4   750 B Street, Suite 1820
 5   San Diego, CA 92101
     Telephone: (619) 239-4599
 6   Facsimile: (619) 234-4599
     manifold@whafh.com
 7   byrd@whafh.com
     livesay@whafh.com
 8   dejong@whafh.com

 9   Attorneys for Plaintiff
10   [Additional Counsel on Signature Page]

11
                              UNITED STATES DISTRICT COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
13   SHIVA STEIN,                        )         Case No.
                                         )
14                                       )
                  Plaintiff,
15                                       )
                                         )         COMPLAINT FOR VIOLATIONS OF
     v.                                  )         SECTIONS 14(a) AND 20(a) OF THE
16
                                         )         SECURITIES EXCHANGE ACT OF
17   XILINX, INC., DENNIS SEGERS, VICTOR )         1934
     PENG, RAMAN CHITKARA, SAAR          )
18   GILLAI, RONALD S. JANKOV, MARY      )         DEMAND FOR JURY TRIAL
     LOUISE (ML) KRAKAUER, THOMAS H. )
19                                       )
     LEE, JON A. OLSON, ELIZABETH        )
20   VANDERSLICE,                        )
                                         )
21                Defendants.            )
                                         )
22                                       )
                                         )
23
24
25
26
27
28




                            COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                          AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
        Case 5:20-cv-08637-LHK Document 1 Filed 12/07/20 Page 2 of 15



 1             Plaintiff Shiva Stein (“Plaintiff”), by her attorneys, makes the following allegations against
 2   Xilinx, Inc. (“Xilinx” or the “Company”) and the members of the board of directors of Xilinx (the
 3   “Board” or “Individual Defendants,” along with Xilinx, collectively referred to as the “Defendants”),
 4   for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the
 5   “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), SEC Rule 14a-9, 17 C.F.R. 240.14a-9, and Regulation
 6   G, 17 C.F.R. § 244.100 in connection with the proposed acquisition (the “Proposed Transaction”) of
 7   Xilinx by affiliates of Advanced Micro Devices, Inc. (“AMD”). The allegations in this complaint are
 8   based on the personal knowledge of Plaintiff as to herself and on information and belief (including
 9   the investigation of counsel and review of publicly available information) as to all other matters stated
10   herein.
11                                             INTRODUCTION
12             1.    This is an action brought by Plaintiff to enjoin a transaction whereby Thrones Merger
13   Sub, Inc., a Delaware corporation and direct wholly owned subsidiary of AMD (“Merger Sub”) will
14   merge with and into Xilinx, with Xilinx continuing as the surviving corporation as a direct wholly
15   owned subsidiary of AMD (“Proposed Transaction”). Pursuant to the Merger Agreement, Xilinx
16   shareholders will receive 1.7234 shares of AMD common stock for each share of Xilinx common
17   stock owned (the “Merger Consideration”). The Board has unanimously recommended to the
18   Company’s stockholders that they vote for the Proposed Transaction at the special meeting of the
19   Xilinx shareholders. Xilinx shareholders will own approximately 26% of the post-transaction entity,
20   and AMD shareholders will own 74% of the post-transaction entity.
21              2.   To convince Xilinx stockholders to vote in favor of the Proposed Transaction, on
22   December 4, 2020, the Board authorized the filing of a materially incomplete and misleading
23   Registration Statement on Form S-4 (the “Registration Statement”) with the Securities and Exchange
24   Commission (“SEC”). The Registration Statement violates Sections 14(a) and 20(a) of the Exchange
25   Act by noncompliance with Regulation G and SEC Rule 14a-9 (17 C.F.R. § 244.100 and 17 C.F.R.
26   § 240.14a-9, respectively).
27              3.   Defendants have failed to disclose certain material information necessary for Xilinx
28   stockholders to properly assess the fairness of the Proposed Transaction, thereby violating SEC rules


                                COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                              AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                          -1-
        Case 5:20-cv-08637-LHK Document 1 Filed 12/07/20 Page 3 of 15



 1   and regulations and rendering certain statements in the Registration Statement materially incomplete
 2   and misleading.
 3           4.    In particular, the Registration Statement contains materially incomplete and misleading
 4   information concerning the financial forecasts for the Company prepared and relied upon by the
 5   Board in recommending to the Company’s stockholders that they vote in favor of the Proposed
 6   Transaction. The same forecasts were used by Xilinx’s financial advisor, Credit Suisse Securities
 7   (USA) LLC (“Credit Suisse”), in conducting its valuation analyses in support of its fairness opinion.
 8   The Registration Statement also contains materially incomplete and misleading information
 9   concerning certain financial analyses performed by the financial advisor.
10           5.    The material information that has been omitted from the Registration Statement must be
11   disclosed prior to the forthcoming stockholder vote in order to allow the stockholders to make an
12   informed decision regarding the Proposed Transaction.
13           6.    For these reasons, and as set forth in detail herein, Plaintiff asserts claims against
14   Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, based on Defendants’
15   violations of Regulation G and Rule 14a-9. Plaintiff seeks to enjoin Defendants from holding the
16   stockholders vote on the Proposed Transaction and taking any steps to consummate the Proposed
17   Transaction unless, and until, all material information discussed below is disclosed to Xilinx
18   stockholders sufficiently in advance of the vote on the Proposed Transaction or, in the event the
19   Proposed Transaction is consummated without corrective disclosures, to recover damages resulting
20   from Defendants’ violations of the Exchange Act.
21                                    JURISDICTION AND VENUE
22           7.    This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange Act
23   (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges violations
24   of Section 14(a) and 20(a) of the Exchange Act.
25           8.    This Court has personal jurisdiction over each defendant named herein because each
26   defendant is either a corporation that does sufficient business in California or an individual who has
27   sufficient minimum contacts with California to render the exercise of jurisdiction by the California
28   courts permissible under traditional notions of fair play and substantial justice.


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                        -2-
        Case 5:20-cv-08637-LHK Document 1 Filed 12/07/20 Page 4 of 15



 1           9.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.
 2   § 78aa, as well as under 28 U.S.C. § 1391, because AMD is headquartered in this District.
 3                                                  PARTIES
 4           10.    Plaintiff has owned the common stock of Xilinx since prior to the announcement of the
 5   Proposed Transaction herein complained of and continues to own this stock.
 6           11.    Xilinx is a corporation duly organized and existing under the laws of Delaware and
 7   maintains its principal offices in San Jose, California. Xilinx is, and at all relevant times hereto was,
 8   listed and traded on the NASDAQ Stock Exchange under the symbol “XLNX.”
 9           12.    Individual Defendant Dennis Segers has served as a member of the Board since
10   October 2015 and is the Chairman of the Board.
11           13.    Individual Defendant Victor Peng has served as a member of the Board since October
12   2017 and is the Company’s Chief Executive Officer.
13           14.    Individual Defendant Raman Chitkara has served as a member of the Board since
14   August 2018.
15           15.    Individual Defendant Saar Gillai has served as a member of the Board since May 2016.
16           16.    Individual Defendant Ronald S. Jankov has served as a member of the Board since May
17   2016.
18           17.    Individual Defendant Mary Louise (ML) Krakauer has served as a member of the
19   Board since October 2017.
20           18.    Individual Defendant Thomas H. Lee has served as a member of the Board since May
21   2016.
22           19.    Individual Defendant Jon A. Olson has served as a member of the Board since May
23   2020.
24            20.    Individual Defendant Elizabeth Vanderslice has served as a member of the Board
25    since December 2000.
26
27
28


                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                          -3-
       Case 5:20-cv-08637-LHK Document 1 Filed 12/07/20 Page 5 of 15



 1                                 SUBSTANTIVE ALLEGATIONS
 2   The Proposed Transaction
 3
 4          On October 27, 2020, Xilinx and AMD jointly announced that it had entered into the
            Agreement and Plan of Merger (the “Merger Agreement”):
 5
            SILICON VALLEY, Calif., Oct. 27, 2020 (GLOBE NEWSWIRE) -- AMD
 6          (NASDAQ: AMD) and Xilinx (NASDAQ: XLNX) today announced they have
 7          entered into a definitive agreement for AMD to acquire Xilinx in an all-stock
            transaction valued at $35 billion. The combination will create the industry’s leading
 8          high performance computing company, significantly expanding the breadth of
            AMD’s product portfolio and customer set across diverse growth markets where
 9          Xilinx is an established leader. The transaction is expected to be immediately
10          accretive to AMD margins, EPS and free cash flow generation and deliver industry-
            leading growth.
11
            The acquisition brings together two industry leaders with complementary product
12
            portfolios and customers. AMD will offer the industry’s strongest portfolio of high
13          performance processor technologies, combining CPUs, GPUs, FPGAs, Adaptive
            SoCs and deep software expertise to enable leadership computing platforms for
14          cloud, edge and end devices. Together, the combined company will capitalize on
            opportunities spanning some of the industry’s most important growth segments from
15
            the data center to gaming, PCs, communications, automotive, industrial, aerospace
16          and defense.

17          “Our acquisition of Xilinx marks the next leg in our journey to establish AMD as the
18          industry’s high performance computing leader and partner of choice for the largest
            and most important technology companies in the world,” AMD President and CEO
19          Dr. Lisa Su said. “This is truly a compelling combination that will create significant
            value for all stakeholders, including AMD and Xilinx shareholders who will benefit
20          from the future growth and upside potential of the combined company. The Xilinx
21          team is one of the strongest in the industry and we are thrilled to welcome them to
            the AMD family. By combining our world-class engineering teams and deep domain
22          expertise, we will create an industry leader with the vision, talent and scale to define
            the future of high performance computing.”
23
24          “We are excited to join the AMD family. Our shared cultures of innovation,
            excellence and collaboration make this an ideal combination. Together, we will lead
25          the new era of high performance and adaptive computing,” said Victor Peng, Xilinx
            president and CEO. “Our leading FPGAs, Adaptive SoCs, accelerator and SmartNIC
26          solutions enable innovation from the cloud, to the edge and end devices. We
27          empower our customers to deploy differentiated platforms to market faster, and with
            optimal efficiency and performance. Joining together with AMD will help accelerate
28          growth in our data center business and enable us to pursue a broader customer base


                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       -4-
        Case 5:20-cv-08637-LHK Document 1 Filed 12/07/20 Page 6 of 15



 1           across more markets.”
 2
             With a combined team of 13,000 talented engineers and over $2.7 billion of annual1
 3           R&D investment, AMD will have additional talent and scale to deliver an even
             stronger set of products and domain-specific solutions.
 4
 5           Additional Transaction Details
             Under the terms of the agreement, Xilinx stockholders will receive a fixed exchange
 6           ratio of 1.7234 shares of AMD common stock for each share of Xilinx common
             stock they hold at the closing of the transaction. Based on the exchange ratio, this
 7           represents approximately $143 per share of Xilinx common stock2. Post-closing,
 8           current AMD stockholders will own approximately 74 percent of the combined
             company on a fully diluted basis, while Xilinx stockholders will own approximately
 9           26 percent. The transaction is intended to qualify as a tax-free reorganization for U.S.
             federal income tax purposes.
10
11           AMD expects to achieve operational efficiencies of approximately $300 million
             within 18 months of closing the transaction, primarily based on synergies in costs of
12           goods sold, shared infrastructure and through streamlining common areas.
13           The transaction has been unanimously approved by the AMD and Xilinx Boards of
14           Directors. The acquisition is subject to approval by AMD and Xilinx shareholders,
             certain regulatory approvals and other customary closing conditions. The transaction
15           is currently expected to close by the end of calendar year 2021. Until close, the
             parties remain separate, independent companies.
16
17           Management and Board of Directors
             Dr. Lisa Su will lead the combined company as CEO. Xilinx President and CEO,
18           Victor Peng, will join AMD as president responsible for the Xilinx business and
             strategic growth initiatives, effective upon closing of the transaction. In addition, at
19
             least two Xilinx directors will join the AMD Board of Directors upon closing.
20
             Advisors
21           Credit Suisse and DBO Partners are acting as financial advisors to AMD and Latham
22           & Watkins LLP is serving as its legal advisor. Morgan Stanley is acting as lead
             financial advisor to Xilinx. BofA Securities is also acting as a financial advisor and
23           Skadden, Arps, Slate, Meagher & Flom LLP is serving as legal counsel.
24   The Materially Misleading and Incomplete Solicitation Statement

25          21.      On December 7, 2020, Defendants caused the Registration Statement to be filed with

26   the SEC in connection with the Proposed Transaction. The Registration Statement solicits the

27   Company’s shareholders to vote in favor of the Proposed Transaction. Defendants were obligated to

28   carefully review the Registration Statement before it was filed with the SEC and disseminated to the


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                        -5-
        Case 5:20-cv-08637-LHK Document 1 Filed 12/07/20 Page 7 of 15



 1   Company’s shareholders to ensure that it did not contain any material misrepresentations or
 2   omissions. However, the Registration Statement misrepresents and/or omits material information that
 3   is necessary for the Company’s shareholders to make an informed decision concerning whether to
 4   vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the Exchange
 5   Act.
 6   Financial Forecasts
 7          22.      The Registration Statement discloses tables for forecasts for both Xilinx and AMD.
 8   However, the Registration Statement fails to provide material information concerning these
 9   Projections, which were developed by the Company’s management and relied upon by the Board in
10   recommending that the shareholders vote in favor of the Proposed Transaction. These financial
11   forecasts were also relied upon by the Company’s financial advisor in rendering its fairness opinion.
12          23.      With respect to the AMD Projections, the Registration Statement fails to provide: (i)
13   the value of certain line items used to calculate (a) Adjusted EBITDA, (b) Adjusted EPS, and (c)
14   Unlevered Free Cash Flow, all of which are non-GAAP measures; (ii) a reconciliation to its most
15   comparable GAAP measures, in direct violation of Regulation G and, consequently, Section 14(a).
16          24.      With respect to the AMD Adjusted Xilinx Projections, the Registration Statement
17   fails to provide: (i) the value of certain line items used to calculate (a) Adjusted EBITDA unburdened
18   by SBC; (b) Adjusted EBITDA burdened by SBC; (c) Adjusted EPS unburdened by SBC; (d)
19   Adjusted EPS burdened by SBC; and (e) Unlevered Free Cash Flow; (ii) a reconciliation to its most
20   comparable GAAP measures, in direct violation of Regulation G and, consequently, Section 14(a);
21   and (iii) stock-based compensation.
22          25.      With respect to the Xilinx Projections, the Registration Statement fails to provide: (i)
23   the value of certain line items used to calculate (a) Adjusted EBITDA (b) Adjusted earnings per
24   share, and (c) Unlevered Free Cash Flow, all of which are non-GAAP measures; and (ii) a
25   reconciliation to its most comparable GAAP measures, in direct violation of Regulation G and
26   consequently Section 14(a).
27          26.      The SEC has indicated that if the most directly comparable GAAP measure is not
28   accessible on a forward-looking basis, the company must disclose that fact, provide any reconciling


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                         -6-
         Case 5:20-cv-08637-LHK Document 1 Filed 12/07/20 Page 8 of 15



 1   information that is available without unreasonable effort, identify any unavailable information and
 2   disclose the probable significance of that information. A company is permitted to provide the
 3   projected non-GAAP measure, omit the quantitative reconciliation and qualitatively explain the types
 4   of gains, losses, revenues or expenses that would need to be added to or subtracted from the non-
 5   GAAP measure to arrive at the most directly comparable GAAP measure, without attempting to
 6   quantify all those items.
 7          27.      When a company discloses non-GAAP financial measures in a registration statement
 8   that were relied on by a board of directors to recommend that shareholders exercise their corporate
 9   suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates, also
10   disclose all forecasts and information necessary to make the non-GAAP measures not misleading, and
11   must provide a reconciliation (by schedule or other clearly understandable method) of the differences
12   between the non-GAAP financial measure disclosed or released with the most comparable financial
13   measure or measures calculated and presented in accordance with GAAP. 17 C.F.R. § 244.100.
14          28.      Indeed, the SEC has increased its scrutiny of the use of non-GAAP financial
15   measures in communications with shareholders. Former SEC Chairwoman Mary Jo White has stated
16   that the frequent use by publicly traded companies of unique company-specific, non-GAAP financial
17   measures (as Xilinx included in the Registration Statement here), implicates the centerpiece of the
18   SEC’s disclosures regime:
19
             In too many cases, the non-GAAP information, which is meant to supplement the
20           GAAP information, has become the key message to investors, crowding out and
             effectively supplanting the GAAP presentation. Jim Schnurr, our Chief Accountant,
21           Mark Kronforst, our Chief Accountant in the Division of Corporation Finance and I,
22           along with other members of the staff, have spoken out frequently about our concerns
             to raise the awareness of boards, management and investors. And last month, the
23           staff issued guidance addressing a number of troublesome practices which can make
             non-GAAP disclosures misleading: the lack of equal or greater prominence for
24           GAAP measures; exclusion of normal, recurring cash operating expenses;
25           individually tailored non-GAAP revenues; lack of consistency; cherry-picking; and
             the use of cash per share data. I strongly urge companies to carefully consider this
26           guidance and revisit their approach to non-GAAP disclosures. I also urge again, as I
             did last December, that appropriate controls be considered and that audit committees
27           carefully oversee their company’s use of non-GAAP measures and disclosures.1
28   1
             Mary Jo White, Keynote Address, International Corporate Governance Network Annual

                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                      -7-
           Case 5:20-cv-08637-LHK Document 1 Filed 12/07/20 Page 9 of 15



 1            29.     The SEC has repeatedly emphasized that disclosure of non-GAAP forecasts can be
 2   inherently misleading and has therefore heightened its scrutiny of the use of such forecasts.2 Indeed,
 3   the SEC’s Division of Corporation Finance released a new and updated Compliance and Disclosure
 4   Interpretation (“C&DI”) on the use of non-GAAP financial measures to clarify the extremely narrow
 5   and limited circumstances, known as the business combination exemption, where Regulation G would
 6   not apply.3
 7            30.     More importantly, the C&DI clarifies when the business combination exemption does
 8   not apply:
 9
               There is an exemption from Regulation G and Item 10(e) of Regulation S-K for non-
10             GAAP financial measures disclosed in communications subject to Securities Act
               Rule 425 and Exchange Act Rules 14a-12 and 14d-2(b)(2); it is also intended to
11             apply to communications subject to Exchange Act Rule 14d-9(a)(2). This exemption
12             does not extend beyond such communications. Consequently, if the same non-GAAP
               financial measure that was included in a communication filed under one of those
13             rules is also disclosed in a Securities Act registration statement, proxy statement, or
               tender offer statement, this exemption from Regulation G and Item 10(e) of
14             Regulation S-K would not be available for that non-GAAP financial measure.
15   Id.
               31.    Thus, the C&DI makes clear that the so-called “business combination” exemption
16
     from the Regulation G non-GAAP to GAAP reconciliation requirement applies solely to the extent
17
     that a third-party, such as a financial advisor, has utilized projected non-GAAP financial measures to
18
     render a report or opinion to the Board. To the extent the Board also examined and relied on internal
19
     financial forecasts to recommend a transaction, Regulation G applies.
20
21   Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
     GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
22
     speech.html (last visited Aug. 18, 2020) (emphasis added).
     2
23             See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
     Evolving Views, HARVARD LAW SCHOOL FORUM ON CORPORATE GOVERNANCE (June 24, 2016),
24   https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-measures-the-secs-evolving-views/
25   (last visited Mar. 7, 2019); Gretchen Morgenson, Fantasy Math Is Helping Companies Spin Losses
     Into Profits, N.Y. TIMES, Apr. 22, 2016, http://www.nytimes.com/2016/04/24/business/fantasy-math-
26   is-helping-companies-spin-losses-into-profits.html?_r=0 (last visited Aug. 18, 2020).
     3
               Non-GAAP Financial Measures, U.S. SECURITIES AND EXCHANGE COMMISSION (Apr. 4,
27   2018), https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm#101 (last visited Aug. 18,
28   2020). To be sure, there are other situations where Regulation G would not apply but are not
     applicable here.

                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                         -8-
       Case 5:20-cv-08637-LHK Document 1 Filed 12/07/20 Page 10 of 15



 1            32.    Thus, to bring the Registration Statement into compliance with Regulation G as well
 2   as cure the materially misleading nature of the forecasts under SEC Rule 14a-9 as a result of the
 3   omitted information, Defendants must provide a reconciliation table of the non-GAAP measures to
 4   the most comparable GAAP measures.
 5   Financial Analyses
 6            33.    With respect to Credit Suisse’s Discounted Cash Flow Analysis Regarding Xilinx,
 7   and Discounted Cash Flow Analysis Regarding Xilinx Including Synergies Estimates, the Registration
 8   Statement fails to disclose: (i) all line items used to calculate unlevered free cash flows; (ii) the
 9   underlying inputs used to derive the discount rate of 7.5% to 9.5%; (iii) the terminal values for Xilinx;
10   (iv) the basis for applying a range of terminal value multiples from 17.0x to 22.0x to the Xilinx NTM
11   Adjusted EBITDA; (v) the number of fully diluted outstanding shares of Xilinx common stock; and
12   and (vi) stock-based compensation.
13            34.    With respect to Credit Suisse’ Discounted Cash Flow Analysis Regarding AMD, the
14   Registration Statement fails to disclose: (i) all line items used to calculate unlevered free cash flows;
15   (ii) the underlying inputs used to derive the discount rate of 8.5% to 10.5%; (iii) the terminal values
16   for AMD; (iv) the basis for applying EBITDA trading multiples ranging from 22.0x to 27.0x; (v) the
17   number of fully diluted outstanding shares of AMD common stock; and (vi) stock-based
18   compensation.
19            35.    In sum, the Registration Statement independently violates both: (i) Regulation G,
20   which requires a presentation and reconciliation of any non-GAAP financial measure to their most
21   directly comparable GAAP equivalent; and (ii) Rule 14a-9, since the material omitted information
22   renders certain statements, discussed above, materially incomplete and misleading.               As the
23   Registration Statement independently contravenes the SEC rules and regulations, Defendants violated
24   Section 14(a) and Section 20(a) of the Exchange Act by filing the Registration Statement to garner
25   votes in support of the Proposed Transaction from Xilinx shareholders.
26            36.    Absent disclosure of the foregoing material information prior to the special
27   shareholder meeting to vote on the Proposed Transaction, Plaintiff will not be able to make a fully
28   informed decision regarding whether to vote in favor of the Proposed Transaction, and she is thus


                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                          -9-
       Case 5:20-cv-08637-LHK Document 1 Filed 12/07/20 Page 11 of 15



 1   threatened with irreparable harm, warranting the injunctive relief sought herein.
 2
                                     FIRST CAUSE OF ACTION
 3
               (Against All Defendants for Violations of Section 14(a) of the Exchange Act
 4                         and 17 C.F.R. § 244.100 Promulgated Thereunder)

 5             37.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

 6   herein.

 7             38.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use of

 8   the mails or by any means or instrumentality of interstate commerce or of any facility of a national

 9   securities exchange or otherwise, in contravention of such rules and regulations as the Commission

10   may prescribe as necessary or appropriate in the public interest or for the protection of investors, to

11   solicit or to permit the use of his name to solicit any proxy statement or consent or authorization in

12   respect of any security (other than an exempted security) registered pursuant to section 78l of this

13   title.” 15 U.S.C. § 78n(a)(1).

14             39.   As set forth above, the Registration Statement omits information required by SEC

15   Regulation G, 17 C.F.R. § 244.100, which independently violates Section 14(a). SEC Regulation G,

16   among other things, requires an issuer that chooses to disclose a non-GAAP measure to provide a

17   presentation of the “most directly comparable” GAAP measure, and a reconciliation “by schedule or

18   other clearly understandable method” of the non-GAAP measure to the “most directly comparable”

19   GAAP measure. 17 C.F.R. § 244.100(a).

20             40.   The failure to reconcile the numerous non-GAAP financial measures included in the

21   Registration Statement violates Regulation G and constitutes a violation of Section 14(a).

22                                 SECOND CAUSE OF ACTION
               (Against All Defendants for Violations of Section 14(a) of the Exchange Act
23                             and Rule 14a-9 Promulgated Thereunder)
24             41.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth
25   herein.
26             42.   SEC Rule 14a-9 prohibits the solicitation of shareholder votes in registration
27   statements that contain “any statement which, at the time and in the light of the circumstances under
28   which it is made, is false or misleading with respect to any material fact, or which omits to state any


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       - 10 -
       Case 5:20-cv-08637-LHK Document 1 Filed 12/07/20 Page 12 of 15



 1   material fact necessary in order to make the statements therein not false or misleading . . . .” 17
 2   C.F.R. § 240.14a-9.
 3            43.    Regulation G similarly prohibits the solicitation of shareholder votes by “mak[ing]
 4   public a non-GAAP financial measure that, taken together with the information accompanying that
 5   measure . . . contains an untrue statement of a material fact or omits to state a material fact necessary
 6   in order to make the presentation of the non-GAAP financial measure . . . not misleading.” 17 C.F.R.
 7   § 244.100(b).
 8            44.    Defendants have issued the Registration Statement with the intention of soliciting
 9   shareholder support for the Proposed Transaction. Each of the Defendants reviewed and authorized
10   the dissemination of the Registration Statement, which fails to provide critical information regarding,
11   amongst other things, the financial forecasts for the Company.
12            45.    In so doing, Defendants made untrue statements of fact and/or omitted material facts
13   necessary to make the statements made not misleading. Each of the Individual Defendants, by virtue
14   of their roles as officers and/or directors, were aware of the omitted information but failed to disclose
15   such information, in violation of Section 14(a). The Individual Defendants were therefore negligent,
16   as they had reasonable grounds to believe material facts existed that were misstated or omitted from
17   the Registration Statement, but nonetheless failed to obtain and disclose such information to
18   shareholders although they could have done so without extraordinary effort.
19            46.    The Individual Defendants knew or were negligent in not knowing that the
20   Registration Statement is materially misleading and omits material facts that are necessary to render it
21   not misleading. The Individual Defendants undoubtedly reviewed and relied upon the omitted
22   information identified above in connection with their decision to approve and recommend the
23   Proposed Transaction.
24            47.    The Individual Defendants knew or were negligent in not knowing that the material
25   information identified above has been omitted from the Registration Statement, rendering the sections
26   of the Registration Statement identified above to be materially incomplete and misleading.
27            48.    The Individual Defendants were, at the very least, negligent in preparing and
28   reviewing the Registration Statement. The preparation of a registration statement by corporate


                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                         - 11 -
       Case 5:20-cv-08637-LHK Document 1 Filed 12/07/20 Page 13 of 15



 1   insiders containing materially false or misleading statements or omitting a material fact constitutes
 2   negligence. The Individual Defendants were negligent in choosing to omit material information from
 3   the Registration Statement or failing to notice the material omissions in the Registration Statement
 4   upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed, the
 5   Individual Defendants were intricately involved in the process leading up to the signing of the Merger
 6   Agreement and the preparation of the Company’s financial forecasts.
 7             49.   Xilinx is also deemed negligent as a result of the Individual Defendants’ negligence
 8   in preparing and reviewing the Registration Statement.
 9             50.   The misrepresentations and omissions in the Registration Statement are material to
10   Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and
11   omissions are not corrected prior to the vote on the Proposed Transaction.
12             51.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
13   equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
14   Defendants’ actions threaten to inflict.
15                                    THIRD CAUSE OF ACTION
                                 (Against the Individual Defendants for
16                           Violations of Section 20(a) of the Exchange Act)
17             52.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

18   herein.

19             53.   The Individual Defendants acted as controlling persons of Xilinx within the meaning

20   of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers and/or

21   directors of Xilinx, and participation in and/or awareness of the Company’s operations and/or

22   intimate knowledge of the incomplete and misleading statements contained in the Registration

23   Statement filed with the SEC, they had the power to influence and control and did influence and

24   control, directly or indirectly, the decision making of the Company, including the content and

25   dissemination of the various statements that Plaintiff contends are materially incomplete and

26   misleading.

27             54.   Each of the Individual Defendants was provided with or had unlimited access to

28   copies of the Registration Statement and other statements alleged by Plaintiff to be misleading prior


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       - 12 -
       Case 5:20-cv-08637-LHK Document 1 Filed 12/07/20 Page 14 of 15



 1   to and/or shortly after these statements were issued and had the ability to prevent the issuance of the
 2   statements or cause the statements to be corrected.
 3            55.    In particular, each of the Individual Defendants had direct and supervisory
 4   involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had the
 5   power to control or influence the particular transactions giving rise to the Exchange Act violations
 6   alleged herein, and exercised the same. The Registration Statement at issue contains the unanimous
 7   recommendation of each of the Individual Defendants to approve the Proposed Transaction. They
 8   were thus directly involved in preparing the Registration Statement.
 9            56.    In addition, as the Registration Statement sets forth at length, and as described herein,
10   the Individual Defendants were involved in negotiating, reviewing, and approving the Merger
11   Agreement. The Registration Statement purports to describe the various issues and information that
12   the Individual Defendants reviewed and considered. The Individual Defendants participated in
13   drafting and/or gave their input on the content of those descriptions.
14            57.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of
15   the Exchange Act.
16            58.    As set forth above, the Individual Defendants had the ability to exercise control over
17   and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by their acts
18   and omissions as alleged herein. By virtue of their positions as controlling persons, these Defendants
19   are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of
20   Individual Defendants’ conduct, Plaintiff will be irreparably harmed.
21            59.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
22   equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
23   Defendants’ actions threaten to inflict.
24                                         RELIEF REQUESTED
25            WHEREFORE, Plaintiff demands judgment against Defendants as follows:
26            A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,
27   employees and all persons acting under, in concert with, or for them, from proceeding with,
28   consummating, or closing the Proposed Transaction, unless and until the Company discloses the


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                         - 13 -
       Case 5:20-cv-08637-LHK Document 1 Filed 12/07/20 Page 15 of 15



 1   material information discussed above which has been omitted from the Registration Statement;
 2             B.    In the event that the proposed transaction is consummated, rescinding it and setting it
 3   aside, or awarding rescissory damages;
 4             C.    Awarding compensatory damages against Defendants, individually and severally, in
 5   an amount to be determined at trial, together with pre-judgment and post-judgment interest at the
 6   maximum rate allowable by law, arising from the Proposed Transaction;
 7             D.    Awarding Plaintiff the costs and disbursements of this action and reasonable
 8   allowances for fees and expenses of Plaintiff’s counsel and experts; and
 9             E.    Granting Plaintiff such other and further relief as the Court may deem just and
10   proper.
11                                    DEMAND FOR JURY TRIAL
12             Plaintiff hereby demands a trial by jury.
13   DATED: December 7, 2020                               WOLF HALDENSTEIN ADLER
                                                           FREEMAN & HERZ LLP
14
15                                                         By:   /s/ Rachele R. Byrd
                                                                 RACHELE R. BYRD
16                                                         BETSY C. MANIFOLD
17                                                         RACHELE R. BYRD
                                                           MARISA C. LIVESAY
18                                                         BRITTANY N. DEJONG
                                                           750 B Street, Suite 1820
19                                                         San Diego, CA 92101
                                                           Telephone: (619) 239-4599
20                                                         Facsimile: (619) 234-4599
                                                           manifold@whafh.com
21                                                         byrd@whafh.com
                                                           livesay@whafh.com
22                                                         dejong@whafh.com
23                                                         Of Counsel:
24                                                         WOLF HALDENSTEIN ADLER
                                                            FREEMAN & HERZ LLP
25                                                         GLORIA KUI MELWANI
26                                                         270 Madison Avenue
                                                           New York, NY 10016
27                                                         Telephone: (212) 545-4600
                                                           Facsimile: (212) 686-0114
28
     810175                                                Counsel for Plaintiff

                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       - 14 -
